Title: 19th.
From: Adams, John Quincy
To: 


       The Cold has not been so violent this day, as the two former. Mr. and Mrs. Shaw, Miss Nancy and myself dined at Mr. N: Bradley’s. This family is said to be remarkable for oddity. I was told I should have the greatest difficulty to keep my Countenance. There was indeed something singular in all of them, but nothing, that I thought very extraordinary. Every Nation has certain Customs peculiar to itself, and is not ridiculed for it. I do not see, why, every little singularity in a family should be laughed at.
       I went after dinner to see Mr. Thaxter, at his office, and staid with him till 8 in the Evening, and pass’d my time very agreeably, as I always do, when with him alone. Mr. Harrod was there, an hour or two: the first time I have ever been in Company with him. Studied the Epodes, in the Night; I do not admire them so much as the rest of their author’s works. It would be much for his Reputation, I think, if some of them, were destroy’d, or left out of the Collections of his writings.
       
        Much less can that obtain a place,
        At which a virgin hides her face.
       
       No fame, can justify, such gross indecency as some of these Poems exhibit, and which if they came from any one else, would be called infamous. An officer who should behave, as a dastard, would not escape being broke, because upon former occasions, he had given proofs of great intrepidity.
      